Citation Nr: 1047166	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  04-43 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease 
(DDD) and spondylosis of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from September 1950 to May 1954.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit sought on 
appeal.

In May 2006, the veteran testified before the undersigned at a 
videoconference hearing.  A copy of the transcript of this 
hearing has been associated with the claims file.

This matter was previously before the Board on two other 
occasions and in both June 2006 and October 2008 the matter was 
remanded for additional development to include provide the 
Veteran with VA examinations to determine the nature and etiology 
of the cervical spine disability.  The ordered development having 
been conducted, the Board may now properly consider the issues on 
appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's currently diagnosed cervical spine disability did 
not manifest during active service or to a compensable degree 
within the first post service year, and is not otherwise related 
to an event in service.





CONCLUSION OF LAW

A cervical spine disability was not manifested as a result of the 
Veteran's period of active service, and was not manifested to a 
compensable degree within any applicable presumptive period.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  In a letter dated in June 2003, prior to the 
adjudication of the claim, the RO notified the Veteran of the 
information necessary to substantiate the claim on appeal, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He was told that the evidence must show a 
relationship between his current disability and an injury, 
disease or event in military service.  He was advised of various 
types of lay, medical, and employment evidence that could 
substantiate his service connection claim.   He was also provided 
information regarding assigned ratings and effective dates.  
Hence, the VCAA notice requirements have been satisfied.  See 38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

The Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for the 
time period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the Veteran's claim.

The Board finds that all necessary notification and development 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  The 
Board notes that the appellant has testified that he was treated 
for his cervical spine within a year of service by a Dr. 
Stadlinger who was now deceased and whose records were not 
available.  Therefore, the Board finds that attempts to obtain 
Dr. Stadlinger's records would be futile.  Hence, no further 
notice or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


I.	Criteria

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, if manifest to a 
degree of 10 percent within one year after separation from active 
duty, may be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
claimant had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.


II. Background

The Veteran seeks service connection for a cervical spine 
disorder.  

Service treatment records (STRs) include the September 1950 
enlistment examination which is entirely normal and does not note 
any history of a cervical back condition.   The May 1954 
separation examination was also silent regarding any cervical 
spine injuries.

An October 1950 STR notes treatment for a strain of the erector 
spine muscle during weight lifting.  The Veteran had reported 
sudden low back pain while weight lifting.  At that time he 
reported for the first time an old back injury several years 
prior to enlistment.  The STRs are entirely silent as to any 
complaints, injuries, or treatment of a cervical spine condition.

The Veteran underwent a VA fee based examination in December 
2003.  The Veteran reported injuring his back in a training 
accident in 1950.  He also reported injuring his back and neck in 
a 1951 motor vehicle accident (MVA).  The diagnosis was cervical 
DDD with spondylosis.  

In a May 2008 VA examination, the claims file and medical records 
were reviewed. The Veteran reported an accident in which a weight 
lifting platform broke during service causing him to lose his 
balance and injuring his back.  He was seen and examined at the 
time.  X-rays were negative for bony injury.  He reported being 
hospitalized for 27 days and treated with massage, pain 
medication, and rest.  He was returned to full duty.  He reported 
that his back had been progressively worse since that time.  He 
currently was not under treatment for the cervical spine.  Since 
discharge from service he has had, "a couple of MVAs."  He has 
received social security disability for arthritis with 
documentation of degenerative arthritis of the left knee, 
cervical radiculopathy, bilateral ankylosis of the shoulders and 
bilateral carpal tunnel syndrome.  After service his profession 
required him to drive and travel.  

Examination revealed ankylosis of the entire cervical spine.  The 
diagnosis was cervical spondylosis.  The examiner noted that 
there was no question that the Veteran had severe multisite 
osteoarthritis; however, he could not determine whether the 
cervical spine condition was etiologically related to service or 
present within one year of discharge from service without 
resorting to mere speculation as the veteran during service 
complained of lumbar and not cervical discomfort at the time of 
the in-service injury.  He also noted that the Veteran had years 
of frequent driving and travel due to his employment after 
service.  The initial in-service injury was diagnosed as a muscle 
strain and all x-rays were negative for bony injury.  He was 
found disabled with multisite arthritis in 1992. 

 In an August 2010 VA examination, the claims file and medical 
records were reviewed.  The Veteran reported feeling a pop and 
having a sudden onset of pain in the lower back and left hip 
while lifting weights in service.  X-rays were negative but he 
was admitted to the hospital due to the degree of pain.  In the 
past he had been a competitive weight lifter and had sustained 
associated lower back and neck injuries prior to his military 
service due to weight training along with additional incidents of 
a similar nature during service.  In 1951 he was involved in a 
jeep accident.  There were no fractures nor did he recall any 
specific injuries at that time.  He returned to duty after a 
"long weekend"  X-rays revealed multiple disc degeneration, 
advanced at C6-C7, C7-T1; multilevel facet hypertrophy, advanced 
on the right at C4-C5, the left at C-5-C6; narrowing of the right 
C4-C5, the left C5-C6, and the bilateral C6-C7 neural foramina.  
The examiner opined that the cervical spine disorder was less 
likely as not (less than 50/50 probability) caused by or as a 
result of his military service or was present within one year of 
military service.  The rationale was that given the veteran's 
known degenerative musculoskeletal disease involving multiple 
joints as noted in the C-file, it is more likely than not that 
the current spine condition in question was as a result of normal 
or natural progress as opposed to a specific event during his 
time of service.  The incident in the STRs requiring 
hospitalization in 1950 was as a result of injury to the lumbar 
and NOT the cervical spine area; in addition, this type of strain 
injury would likely not have resulted in the type of conditions 
currently noted above as diagnosed for the cervical spine area; 
even if the injury had occurred in this area of the spine.

The Veteran also reported that he had injured the neck and lower 
back doing weight lifting even prior to his time of service, and 
he also had to stop working in 1992 after an MVA in which the 
neck region was one of the areas injured at that time.  Given 
this history of several injuries having occurred in this area, it 
would not be possible to primarily attribute his current neck 
condition to any one of these incidents.

At his May 2006 videoconference hearing appellant testified that 
he injured his back in a weightlifting accident in October 1950; 
and, also was involved in a jeep accident in 1951 injuring his 
neck and back, although it had not been serious enough for him to 
go to the hospital.  He sought treatment for his cervical 
condition within a year of separation from service by a Dr. 
Stadlinger, but did not know if those records were still 
available.  He also was seen by his company doctor at ITT and 
received an annual physical, although he did not know if those 
records were still available.  Regarding his pre-service and post 
service medical records, the Veteran noted that he was a 
practicing Christian Scientist and as such his medical records 
"are going to be rather limited."  He noted that Christian 
Scientists did not believe in doctors.    

The file contains a favorable Social Security Administration 
(SSA) disability benefits determination dated in December 1993 as 
a result of degenerative arthritis of the left knee, cervical 
radiculopathy, bilateral ankylosis of the shoulders, and 
bilateral carpal tunnel syndrome.  The date of disability was 
from October 27, 1992.

The file also contains extensive VAMC and private treatment 
records, including records relating to the SSA determination in 
1993.  These include a May 1997 letter from David O. Lincoln, 
M.D., noting that the Veteran was involved in a MVA in September 
1992 and treated for injuries to the left knee, cervical spine, 
shoulders, and wrists.  Nerve conduction testing revealed 
abnormal ulnar and medial nerve studies.  The Veteran 
subsequently did not return to active gainful employment.  

The file also contained 2003 treatment records from Laura B. 
Fleck, M.D., noting that the veteran began having attacks of 
significant pain without any apparent precipitation in the past 
year.  She noted a remote history of a MVA five years prior.  He 
had x-rays and scans of the neck at that time.  Degenerative 
changes were noted.

While the veteran reported continuous treatment since service, 
the file does not contain any private or post service treatment 
records prior to the 1990's.  All attempts by the RO to procure 
any reported records from this earlier period have failed.


III. Analysis

Having carefully considered the competent medical evidence of 
record, the Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for a cervical spine disorder.  While there is evidence of 
treatment for a lumbar strain in service in October 1950, and the 
Veteran's reports of low back pain at the time of the accident 
are competent, his separation examination report dated over three 
years later does not list a chronic or continuing cervical spine 
disorder.  The Veteran's separation physical examination report 
is highly probative as to the Veteran's condition at the time of 
his release from active duty, as it was generated with the 
specific purpose of ascertaining his then-physical condition, as 
opposed to his current assertion which is proffered in an attempt 
to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision).  The 
separation examination report is entirely negative for any 
symptoms associated with the cervical spine and weighs heavily 
against the claim.  

Subsequent to service, there is no indication of treatment for 
symptoms associated with a cervical spine disorder until 
approximately 1992, which is about 38 years following separation 
from service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran has 
alleged such treatment, and currently reports continuity of such 
symptoms.  While he is competent to make such allegations, they 
are not credible.  Recent VA and private treatment records 
include reports of far more recent onset of cervical back pain, 
and do not reflect the continuity the Veteran now alleges.  These 
treatment records, made while seeking care for current 
complaints, contradict and outweigh the Veteran's reports.

In weighing the conflicting medical evidence, the Board finds 
probative the May 1997 medical reports from Dr. Lincoln, nothing 
the veteran's involvement in a MVA in September 1992; subsequent 
treatment for injuries to the neck, shoulder, wrists, and left 
knee; and SSA disability retirement effective the following 
month.  The Board also finds probative the 2003 medical records 
from Dr. Fleck nothing an onset of significant neck pain nothing 
a history of another MVA 5 years previously for which a cat scan 
and x-rays of his neck were taken.

The August 2010 VA examiner opined that the Veteran's cervical 
spine disorder was less likely as not caused by or as a result of 
his military service or was present within one year of military 
service.  It was more likely than not as a result of normal or 
natural progress.  Further the incident in service involved the 
lumbar and not the cervical spine.  Finally, the examiner noted 
that the Veteran stopped working in 1992 after an MVA in which 
the neck region was injured.  This opinion is considered 
probative as it is definitive, and based upon a complete review 
of the Veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, the opinion is found to carry 
significant probative weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board has also considered the Veteran's lay statements as to 
the etiology of his cervical spine disorder.  However, in view of 
the absence of findings of a cervical spine disorder at 
separation from service, and the lengthy period following service 
without treatment, there is no evidence of continuity of 
symptomatology, and this weighs against the Veteran's claim.  The 
Board recognizes the Veteran's contentions that he has had a 
continuous cervical spine disorder since active service.  When a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of 
his cervical spine symptoms, his opinion is outweighed by the 
competent medical evidence of record.  Simply stated, the 
Veteran's service treatment records (containing no competent 
medical evidence of any pre-existing cervical spine disorder, or 
cervical spine disorder at separation from service) and post-
service treatment records (showing no findings or diagnoses 
associated with the cervical spine until approximately September 
1992, and the probative medical evidence against the claim) 
outweighs the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, while 
the Board is sympathetic to the Veteran's claim, and he is 
certainly competent to describe that which he experienced in 
service, any contentions by the Veteran that he has a current 
cervical spine disorder that is related to service are outweighed 
by the competent medical evidence against the claim.  There is no 
indication that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Therefore, the evidence does not establish that the Veteran was 
experiencing cervical symptoms during the period of May 1954 to 
September 1992.  This 38-year plus lapse argues strongly against 
continuity of symptomatology.  The attempts to establish 
continuity of symptoms retrospectively fails because the most 
convincing opinion indicates that the Veteran's current cervical 
disability is the result of normal or natural progress, as well 
as his multiple post service MVAs, and are not the result of his 
in-service weight lifting or jeep accidents.

The Board also notes that there is no medical or other evidence 
of reports, findings, or treatment for a cervical spine 
disorders, inclusive of arthritis, within one year of the 
Veteran's separation from service.  As such, there is no 
evidentiary basis for granting presumptive service connection.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309(a).

Weighing all the evidence for and against the Veteran's claim, 
the Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for a cervical 
spine disorder.  As the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 53-56.  Accordingly, the appeal is denied.


ORDER

Service connection for a cervical spine disorder is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


